United States Court of Appeals
                        For the First Circuit

No. 14-2140
                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                       LEONEL NARANJO-ROSARIO,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

           [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before

                         Howard, Chief Judge,
                        Selya, Circuit Judge,
                   and McConnell, District Judge.


     Lydia Lizarribar-Masini for appellant.
     Mainon A. Schwartz, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Julia M. Meconiates, Assistant United
States Attorney, were on brief, for appellee.


                         September 15, 2017





    Of the District of Rhode Island, sitting by designation.
             MCCONNELL,        District    Judge.      Leonel    Naranjo-Rosario

(Naranjo) was convicted of several drug and gun offenses and was

sentenced to 188 months in prison.                Mr. Naranjo argues on appeal

that the district court erred in denying his motion for judgment

of acquittal on three counts of the indictment; it erred in

admitting the testimony of the handler of a narcotics-detecting

dog; and finally, that the district court erred in calculating his

sentence.         After a thorough review, we reject Mr. Naranjo’s

challenges and affirm the judgment below.

                                  I.      BACKGROUND

             We recount the facts in the light most favorable to the

jury verdict, consistent with the court record below. United States

v. Noah, 130 F.3d 490, 493 (1st Cir. 1997).

             Homeland         Security     Investigations       (HSI),   through

undercover agent Melvin Alvarado, initiated a sting drug operation

in the summer of 2012 wherein Mr. Alvarado would be the boat

captain in a scheme to import cocaine from the Dominican Republic

into Puerto Rico.

             At    a   July    meeting,     Mr.   Alvarado   and   co-defendants

Mauricio Molina-González and Didier González-Castrillón negotiated

a deal in which Mr. Alvarado would buy between 70-80 kilograms of

cocaine at $19,500 per kilogram.             In an earlier conversation about

his   fee,    Mr.      Alvarado    and      the   co-defendants    discussed   a

transportation fee of between $1200 and $1600 per kilogram of

                                          - 2 -
cocaine.   Mr. Alvarado agreed to provide a car for the delivery:

a blue Nissan Pathfinder, which HSI equipped with a tracking

device.

           Mr. González picked up the Pathfinder from Mr. Alvarado

on the day before the scheduled sale.   Mr. González indicated that

a woman would deliver the drugs in the Pathfinder the next day,

but that the quantity had changed -- the 70-80 kilograms of cocaine

were no longer available so she would deliver 45 kilograms instead.

Mr. González drove away in the Pathfinder to a house on Domenach

Avenue in San Juan.

           On August 2, 2012, HSI observed the defendant take part

in a plan to switch the cars used in the drug transaction -- an

event that proved critical to the success of the sting operation.

Mr. González drove the Pathfinder to a residential area in Carolina

and stopped near a green Acura.      The Pathfinder was loaded with

the cocaine.   Cisnero Paredes-Reyes (Paredes) was the driver of

the Acura and Mr. Naranjo was his passenger.    Mr. Paredes and Mr.

González then switched cars -- Mr. Paredes got out of the Acura

and into the Pathfinder and Mr. González got out of the Pathfinder

and into the Acura as Mr. Naranjo’s passenger because Mr. Naranjo

moved into the driver’s seat.      Mr. Paredes drove the Pathfinder

into a residential neighborhood.    Agents lost visual sight of the

Pathfinder, but they continued to track the vehicle through the

GPS tracker.   Mr. Naranjo also drove away, with HSI surveilling

                                - 3 -
the Acura.    He drove the Acura into a residential neighborhood and

the HSI agents parked at a nearby Walgreens, waiting for further

instructions.

             The HSI agents saw the Pathfinder again, but this time,

Ms. Raiza Rivera-Marin was driving.      Mr. González was no longer in

the Acura, but in a gray RAV4 following closely behind Ms. Rivera.

The agents stopped the Pathfinder and arrested Ms. Rivera.               A

search of the car revealed forty-five bricks of cocaine, with a

total weight of 53.7 kilograms.    Agents also arrested Mr. González

and his passenger, Mr. Molina, in the RAV4.

             Using locations they gleaned from the GPS tracker, HSI

agents went to the residential neighborhood in Carolina to continue

their investigation.     They targeted a residence belonging to Mr.

Paredes -- a location where the Pathfinder had stopped earlier for

six   minutes.     Agents   surveilled   Mr.   Paredes’   residence    and

ultimately observed Mr. Paredes and Mr. Naranjo pull up to the

house in the green Acura.

             Agents executed a search warrant on the residence.       They

did a security sweep and then a Customs and Border Patrol agent

walked through with a drug-sniffing dog.         The dog alerted three

times in the bedroom where Mr. Naranjo had been staying as a guest

-- a room that he was slow to emerge from when the police announced

their arrival.     Agents ultimately seized from that bedroom cash

totaling $118,950(some from a five-gallon paint pail and some from

                                 - 4 -
in between the mattress and box spring of the bed), a Glock pistol

with an obliterated serial number, a loaded magazine, and money.

Mr. Paredes initially said the cash found in his house was not

his, but he later claimed at trial that the money belonged to him.

             Mr. Naranjo and his co-defendants were indicted for

various drug trafficking offenses.           Mr. Naranjo was indicted on

charges of conspiracy to possess with the intent to distribute

cocaine (Count One), see 21 U.S.C. §§ 841(a)(1), 846; conspiracy

to import controlled substances from the Dominican Republic (Count

Two), see 21 U.S.C. §§ 952, 963; one count of possession with

intent to distribute controlled substances (Count Three), see 21

U.S.C.   §   841(a)(1);   one   count   of    importation   of   controlled

substances (Count Four), see 21 U.S.C. § 952; possession of a

firearm in furtherance of a drug trafficking crime (Count Five),

see 18 U.S.C. § 924(c)(1)(A); and possession of a firearm with an

obliterated serial number (Count Six, see 18 U.S.C. § 922(k)).

             During the jury trial, an evidentiary issue arose that

merits exposition here because it forms the basis for one of

Mr. Naranjo’s appellate issues.         During the cross-examination of

the HSI agent, it was first revealed that a drug-sniffing dog was

present during the walkthrough of Mr. Naranjo’s bedroom.           When the

work of this canine investigator came up, the defense lawyer asked

for a sidebar. The government indicated that it did not know about

the dog, had never received a report about a canine sweep, and had

                                  - 5 -
not designated any evidence about such a sweep.     In anticipation

of potential exculpatory evidence in the event that the dog did

not alert officers to the scent of drugs in the house, the district

court ordered the government to provide defense counsel with the

dog handler’s name.   Before the handler could appear in court, Mr.

Naranjo filed a motion for a mistrial because the dog handler

advised him that the dog alerted to the presence of drugs in three

different areas of the bedroom where Mr. Naranjo was staying. He

argued government misconduct, prejudice, and also that he would

have reconsidered going to trial if he had known about this

evidence.

            The court indicated that it was inclined to prevent both

sides from talking about the dog sweep.   But the government argued

that the handler needed to testify to clarify the facts for the

jury because now that they knew a drug-sniffing dog was involved,

they would assume that the dog did not discover any drugs if they

did not hear from the dog’s handler.

            The court asked for briefing about whether the handler’s

testimony would be that of an expert or a lay witness.          The

government argued he was a fact witness and would only testify

from personal knowledge.    Mr. Naranjo argued that the handler was

an expert and was not timely disclosed.     He also argued that he

would need his own expert to challenge the dog’s reactions.     The

court agreed with the government and allowed the dog handler to

                                - 6 -
testify as a fact witness, but in deference to Mr. Naranjo’s

concerns, provided three protections: it gave the parties more

time to prepare, allowed Mr. Naranjo to hire an expert, and

required the handler to first testify outside the presence of the

jury so that Mr. Naranjo’s counsel would know what he was going to

say.

            The   jury   heard    the    testimony     and   ultimately   found

Mr. Naranjo guilty on all counts.          Mr. Naranjo moved for judgment

of acquittal under Rule 29 of the Federal Rules of Criminal

Procedure; that motion was denied.             Mr. Naranjo also objected to

the pre-sentence report (PSR) on three grounds:                 that the drug

quantity was between 15 and 50 kilograms so his base offense level

was incorrect in the PSR; that he should have a reduced offense

level because of his role in the offense; and that his firearm

convictions   should     be   vacated.         Mr.   Naranjo   was   ultimately

sentenced to 188 months in prison.

                                 II.    ANALYSIS

            Mr. Naranjo contends that his conviction and sentence

cannot stand as a result of the district court’s errors.                    We

discuss these alleged errors seriatim, but ultimately conclude

that nothing that Mr. Naranjo raises in his appeal requires

reversal.




                                       - 7 -
                                 A.     RULE 29

               Mr. Naranjo’s first point of error involves the district

court’s denial of his motion for judgment of acquittal under Rule

29.   Mr. Naranjo argues that the district court erred in denying

the acquittal motion because the government failed to present

sufficient evidence of his participation in the drug conspiracy,

his possession of a firearm in furtherance of the drug conspiracy,

and his knowing possession of a firearm with an obliterated serial

number.

               We consider an appeal on this ground de novo.1 United

States    v.    Santos-Rivera,    726    F.3d   17,   23   (1st   Cir.   2013).

Specifically,

      we examine the evidence, both direct and circumstantial,
      in the light most favorable to the jury’s verdict. We do
      not assess the credibility of a witness, as that is a
      role reserved for the jury. Nor need we be convinced
      that the government succeeded in eliminating every
      possible   theory   consistent   with  the   defendant’s
      innocence.     Rather, we must decide whether that
      evidence, including all plausible inferences drawn
      therefrom, would allow a rational factfinder to conclude
      beyond a reasonable doubt that the defendant committed
      the charged crime.

      1In a post-briefing, pre-argument letter to the court, the
government refers to the record and argues that Mr. Naranjo failed
to preserve his Rule 29 argument as to Count One. An unpreserved
claim only merits a review for clear and gross injustice.      See
United States v. Gobbi, 471 F.3d 302, 309 (1st Cir. 2006). Also
referring to the record, Mr. Naranjo argues that he did preserve
his sufficiency claim on Count One and, as such, de novo review
applies.   We need not decide whether Mr. Naranjo’s claim is
preserved because we hold that, even assuming favorably to him
that he is entitled to de novo review, there was sufficient
evidence for a reasonable jury to convict him on Count One.
                                      - 8 -
United States v. Troy, 583 F.3d 20, 24 (1st Cir. 2009) (citations

and internal quotation marks omitted).

          1.   Count One – Drug Trafficking Conspiracy

          Mr. Naranjo was convicted of participating in a drug

trafficking conspiracy.

     To establish that a conspiracy existed, the government
     had to prove beyond a reasonable doubt that each
     defendant knowingly and voluntarily agreed with others
     to commit a particular crime. Such an agreement may be
     express or tacit, that is, represented by words or
     actions, and may be proved by direct or circumstantial
     evidence.

United States v. Rivera Calderón, 578 F.3d 78, 88 (1st Cir. 2009)

(citations omitted). Once the conspiracy is proved, in order “[t]o

establish that the defendants belonged to and participated in the

drug conspiracy, the government must show two kinds of intent:

‘intent to agree and intent to commit the substantive offense.’”

United States v. Bristol–Mártir, 570 F.3d 29, 39 (1st Cir. 2009)

(quoting United States v. Hernández, 218 F.3d 58, 65 (1st Cir.

2000)).

          “Under established case law, members of a conspiracy are

substantively liable for the foreseeable criminal conduct of the

other members of the conspiracy.”      United States v. Hurley, 63

F.3d 1, 22 (1st Cir. 1995) (citing Pinkerton v. United States, 328

U.S. 640 (1946)).   However, the government need not show that the

defendant knew “the full extent of the drug-trafficking conspiracy


                               - 9 -
or the identities of all the co-conspirators to be convicted.”

United States v. Santos-Soto, 799 F.3d 49, 58 (1st Cir. 2015).

          In this case, the government presented evidence from

which the jury could find that Mr. Naranjo participated in a scheme

to sell 70-80 kilograms of cocaine that were imported from the

Dominican Republic to Puerto Rico.     Mr. Naranjo is of Dominican

descent and was living in New York.    At the time of the events of

this case, he was visiting Puerto Rico, staying in Mr. Paredes’

home for approximately one week.       Around the time Mr. Naranjo

arrived in Puerto Rico, Mr. González met with Mr. Alvarado about

importing cocaine through Mr. González’s Dominican contacts.   Mr.

Alvarado indicated that an individual from the Dominican Republic

would deliver the cocaine.   Mr. Alvarado gave Mr. González a blue

Pathfinder to deliver the drugs; Mr. González told him that a woman

would be the driver.   Mr. Naranjo was involved in the car switch

on the day of the drug transaction -- Mr. González gave the

Pathfinder to Mr. Paredes and got in the Acura with Mr. Naranjo

who drove the car away from the scene.      Based on Mr. Naranjo's

heritage and his travel patterns, a jury could have inferred that

he was the individual to whom Mr. González referred.      GPS data

provided the jury with an inference that Mr. Paredes drove the

Pathfinder into a residential neighborhood and picked up the female

driver (Raiza Rivera) and the drugs.    Mr. Naranjo drove the Acura

to Mr. Paredes’ home and was found there by police in a bedroom

                              - 10 -
with stacks of cash and a loaded gun; a drug-sniffing dog detected

the presence of drugs in three locations in the bedroom.                     United

States v. Rodríguez, 735 F.3d 1, 10 (1st Cir. 2013) (finding that

it would be reasonable for a jury to conclude that participant in

a drug exchange knew the purpose of the exchange and was a member

of the conspiracy).         Mr. Naranjo's involvement in this intricately

planned sequence of events strongly suggests that he was involved

in the drug trafficking conspiracy.              United States v. Gomez-Pabon,

911 F.2d 847, 853 (1st Cir. 1990).

              Based on the direct and circumstantial evidence, when

viewed   in    the    light      most   favorable    to    the    verdict   against

Mr. Naranjo, a reasonable jury could find that he knowingly and

voluntarily        agreed   to    participate       in    the    drug   trafficking

conspiracy.        See Rivera Calderón, 578 F.3d at 88.

              2.     Count Five – Possession of a Firearm in
                     Furtherance of a Drug Trafficking Crime

              According to 18 U.S.C. § 924(c)(1)(A), “any person who,

during and in relation to any . . . drug trafficking crime . . .,

uses or carries a firearm, or who, in furtherance of any such

crime, possesses a firearm, shall, in addition to the punishment

provided for such . . . drug trafficking crime [be sentenced

according to the mandatory minimum sentences of this subsection].”

We must affirm a conviction under this section if the evidence was

sufficient     to    show    that   Mr.   Naranjo        “(1)   committed   a   drug


                                        - 11 -
trafficking crime; (2) knowingly possessed a firearm; and (3)

possessed the firearm in furtherance of the drug trafficking

crime.”   United States v. Vázquez-Castro, 640 F.3d 19, 25 (1st

Cir. 2011).

          The   jury   concluded   that   the   government   put   forth

sufficient evidence at trial to establish beyond a reasonable doubt

that Mr. Naranjo possessed the firearm in furtherance of the drug

conspiracy.     While the evidence showed that the gun was not

physically on Mr. Naranjo’s person, the court can consider whether

he had constructive possession of the gun.          United States v.

Sanchez-Badillo, 540 F.3d 24, 31 (1st Cir. 2008); United States v.

Wight, 968 F.2d 1393, 1397-98 (1st Cir. 1992).      In order to prove

constructive possession, the government would have to prove that

Mr. Naranjo “knowingly [had] the power and the intention at a given

time of exercising dominion and control over a firearm . . .

directly or through others.”       Wight, 968 F.2d at 1398.         The

evidence showed that the gun was found in a paint bucket in the

bedroom where Mr. Naranjo was staying in Mr. Paredes’ house.       And,

when police arrived at the house, the jury learned that Mr. Naranjo

did not immediately open the door of the bedroom to let them in,

supporting the reasonable inference that Mr. Naranjo was stalling

because he was hiding something, i.e., the gun.        The jury could

then reasonably assume -- both from the gun's presence in Mr.

Naranjo's bedroom and from his attempt to hide it -- that he knew

                               - 12 -
the   gun   was   there,   that   he   had   access   to   it,    and   that   he

consequently had dominion and control over it.             See United States

v. Nuñez, 852 F.3d 141, 145 (1st Cir. 2017). We therefore conclude

that there was enough evidence for the jury to find that Mr.

Naranjo had constructive possession of the gun.

            Once possession is resolved, the government then had to

prove a nexus between the drug crime and the gun.                The factors to

consider include “whether the firearm was loaded, whether the

firearm was easily accessible, the proximity of the firearm to the

drugs, and the surrounding circumstances.”                 United States v.

Robinson, 473 F.3d 387, 400 (1st Cir. 2007); see also United States

v. Marin, 523 F.3d 24, 28 (1st Cir. 2008) (concluding that a jury

may infer intent to possess a firearm in furtherance of drug

trafficking from the proximity of the gun to the drug proceeds).

In this case, because the evidence showed that the conspiracy

involved large amounts of drugs and money, the gun was found in

Mr. Naranjo’s room in a bucket also holding large amounts of cash,

and the gun was illegal and had an obliterated serial number, the

jury reasonably could conclude that Mr. Naranjo possessed the gun

in furtherance of the drug trafficking crime.

            3.    Count Six – Possession of a Firearm with an
                  Obliterated Serial Number

            Mr. Naranjo’s final point of error on the denial of the

Rule 29 motion involves the charge of possessing a firearm with an


                                   - 13 -
obliterated serial number.        In order to prove this claim, the

government had to show that Mr. Naranjo possessed the gun, the gun

moved through interstate commerce, and he had knowledge that the

serial number was obliterated.      United States v. Ayala-García, 574

F.3d 5, 12 (1st Cir. 2009).      Because the court has determined that

the evidence supported the finding that Mr. Naranjo possessed the

firearm and because he does not contest that the gun moved through

interstate commerce, we begin and end our analysis on the third

element.

           The   evidence   of    Mr.   Naranjo’s   knowledge   of   the

obliterated serial number is largely circumstantial.        See id. (a

defendant’s knowledge of the obliterated serial number may be

“circumstantially established by his possession of the firearm”).

A reasonable jury could infer from the defendant's delay in opening

the door to police that he knew the gun had been altered and that

he needed to hide it.   The gun was hidden in a bucket of money and

either or both the money and gun had drug residue that caused the

drug-sniffing dog to alert.       Based on the location and proximity

of the gun to the money (presumably some payment for Mr. Naranjo's

services in the scheme), a reasonable jury could conclude that Mr.

Naranjo possessed the gun, must have handled it, and therefore

must have seen that the number had been obliterated.




                                  - 14 -
                   Conclusion on Rule 29 Motion

          The verdict on the drug conspiracy and the two firearms

counts was supported by the record.2   After reviewing the evidence

in the light most compatible with the verdict and resolving all

credibility disputes in the verdict’s favor, we find that a

rational jury could conclude that Mr. Naranjo was guilty beyond a

reasonable doubt and that the district court did not err in denying

his motion for acquittal.

          B.   ADMISSION OF THE DOG HANDLER'S TESTIMONY

          The presence of a drug-sniffing dog and his handler,

Agent Daniel Domínguez, at the scene of Mr. Naranjo’s arrest arose

during another agent’s trial testimony to the surprise of attorneys

for both Mr. Naranjo and the government.   The trial court actively

managed the fallout of this newly discovered witness, taking a

break during trial to hear Agent Domínguez’s qualifications and

proposed testimony, to give the parties extra time to prepare, and

for Mr. Naranjo to secure an expert of his own on this subject

matter. Mr. Naranjo objected to this testimony, but was overruled.




     2 Mr. Naranjo failed to argue below that the court should have
granted an acquittal on Counts 2, 3, and 4; therefore, that
argument is waived. United States v. Winchenbach, 197 F.3d 548,
551 n.2 (1st Cir. 1999).     Even if it had not been waived, Mr.
Naranjo failed to make any serious substantive arguments for
acquittal on these counts in his appellate briefing. “[I]ssues
adverted to in a perfunctory manner, unaccompanied by some effort
at developed argumentation, are deemed waived.” United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
                              - 15 -
Agent Domínguez testified that the dog alerted to drugs three times

in   the   bedroom    where    Mr.    Naranjo    was     staying.      On   cross-

examination, Agent Domínguez acknowledged that the dog’s three

alerts did not establish the presence of drugs in the house.

            On   appeal,      Mr.    Naranjo    argues    that   the   handler’s

testimony was that of an expert and should have been excluded

because the government did not disclose it in a timely manner and

that there were no documents or official reports from the sweep

for Mr. Naranjo to use to challenge the dog’s alerts.3                 He further

argues that he would not have gone to trial had he known about

this evidence.       The government argues that the district court did

not err in allowing the dog handler to testify as a lay witness,

but avers that even if the witness was an expert, any error in

allowing him to testify was harmless because of the procedural

protections the court put in place.

            We   must    first      determine   whether     Agent   Domínguez’s

testimony rose to the level of an expert or whether he was a fact

witness before undertaking an analysis of whether the court erred.




      3Mr. Naranjo’s counsel in this appeal, who was also his trial
counsel, raises an argument that the government’s failure to
disclose the dog handler rendered her representation ineffective
at trial. “[O]nly in exceptional cases where there are no critical
facts in dispute and the record is sufficiently developed will we
entertain an ineffective assistance of counsel claim on direct
appeal.” United States v. Offray-Campos, 534 F.2d 1, 34 (1st Cir.
2008). This argument is not developed beyond mere contention and,
as such, not appropriate for us to consider now.
                                      - 16 -
Rule 702 of the Federal Rules of Evidence governs expert witnesses

and provides that:

       A witness who is qualified as an expert by knowledge,
       skill, experience, training, or education may testify in
       the form of an opinion or otherwise if: (a) the expert's
       scientific, technical, or other specialized knowledge
       will help the trier of fact to understand the evidence
       to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the
       product of reliable principles and methods; and (d) the
       expert has reliably applied the principles and methods
       to the facts of the case.


United States v. Martinez-Armestica, 846 F.3d 436, 442 (1st Cir.

2017) (quoting Fed. R. Evid. 702).         Agent Domínguez testified to

the jury that he observed several objects in the room where

Mr. Naranjo was staying.        That testimony is fact based, did not

require any specialized knowledge or training, and the court did

not err in allowing Agent Domínguez to testify as such.

            On the other hand, Agent Domínguez also testified about

the dog’s reactions when he scoured the room, that the dog alerted

at different locations, and what those alerts meant in terms of

the investigation.      Agent Domínguez received training to teach him

to handle a trained dog and to interpret the dog’s reactions.        He

necessarily relied on his training and his experience in working

with drug-sniffing dogs in order to give that testimony.        Because

most    jurors   have   never   experienced   similar   scenarios,   his

testimony rested “upon an experience confessedly foreign in kind

to [the jury’s] own.”     Kumho Tire Co. v. Carmichael, 526 U.S. 137,

                                  - 17 -
149   (1999)    (alteration   in   original)   (quoting   Learned   Hand,

Historical      and   Practical    Considerations    Regarding      Expert

Testimony, 15 Harv. L. Rev. 40, 54 (1901)).         Therefore, we find

that Agent Domínguez gave expert testimony in part and the trial

court erred in finding that the dog handler was not an expert under

Rule 702.      We review the admission of this expert testimony for

abuse of discretion.      United States v. Maxwell, 254 F.3d 21, 25

(1st Cir. 2001).      However, “[t]o succeed in obtaining a reversal

on appeal, a defendant must prove both an abuse of discretion and

prejudice.” United States v. Alvarez, 987 F.2d 77, 85 (1st Cir.

1993).

             After reviewing the record as a whole, we find that the

district court did not abuse its discretion in these circumstances.

The ultimate admission of the dog handler’s testimony came after

the district court’s extended and deliberative process to manage

this unexpected contingency during trial.       The court suspended the

trial, provided Mr. Naranjo’s counsel with extra time to prepare,

and provided ample access to Agent Domínguez’s testimony both

before the trial resumed and outside of the jury’s presence during

trial.   Additionally, Mr. Naranjo’s counsel had evidence of the

dog’s certification in order to safeguard the reliability of the

evidence.      See Florida v. Harris, 568 U.S. 237, 246-47 (2013)

(stating in the context of probable cause that “evidence of a dog’s

satisfactory performance in a certification or training program

                                   - 18 -
can itself provide reason to trust his alert”).                     And Mr. Naranjo

was provided with the opportunity at trial to counter this indicia

of reliability when his own expert presented evidence that a

positive   alert    by     a    drug-sniffing        dog    does   not    necessarily

establish the possession of drugs.                 See id. at 247 (“A defendant,

however, must have an opportunity to challenge such evidence of a

dog’s   reliability,       whether        by   cross-examining      the   testifying

officer or by introducing his own fact or expert witness.”)

           Not only was there no abuse of discretion, critically

Mr. Naranjo was not prejudiced by the error in this regard.                    While

the   district     court       did   err   in   allowing     the    testimony,     the

government presented other, compelling evidence that Mr. Naranjo

was involved in the conspiracy and constructively possessed the

gun in furtherance of the conspiracy.                The multiple safeguards the

district   court    built       in   to    ensure    that   Mr.    Naranjo   was   not

prejudiced, combined with the very strong evidence of Mr. Naranjo’s

guilt, rendered any such error harmless.                     As to Mr. Naranjo’s

argument that he may have pled guilty if he knew of the dog

handler’s existence, he has made no showing that plea negotiations

would have resulted in his favor such that we should “reverse the

reasoned decision of the trial court.”                United States v. Rosario-

Peralta, 199 F.3d 552, 560 (1st Cir. 1999).                  Because we find that

the district court did not abuse its discretion in admitting the

dog handler’s testimony and Mr. Naranjo was not prejudiced by any

                                          - 19 -
error in admitting any part of that testimony, his appeal on this

ground is rejected.

                           C.     SENTENCING ISSUES

           Mr. Naranjo argues that the court erred in calculating

his   guideline    range    because    it     overstated    the    drug   quantity

determination and applied a two-level enhancement for his role as

a manager in the conspiracy.          We review a district court’s factual

determinations at sentencing for clear error. United States v.

Mullins, 778 F.3d 37, 42 (1st Cir. 2015); United States v. Al-

Rikabi, 606 F.3d 11, 14 (1st Cir. 2010).

           We     turn     to   the    district      court’s       drug   quantity

determination     first.        The   court    can   take   into    account   “all

reasonably foreseeable quantities of contraband that were within

the scope of the criminal activity that the defendant jointly

undertook.”       U.S.S.G. § 1B1.3 cmt. n.3(D); see United States v.

Flores-de-Jesús, 569 F.3d 8, 37 (1st Cir. 2009).                    Specifically,

Mr. Naranjo is responsible for “drugs [the defendant] personally

handled or anticipated handling, and, under the relevant conduct

rubric, for drugs involved in additional acts that were reasonably

foreseeable by him and were committed in furtherance of the

conspiracy.”      United States v. Sepulveda, 15 F.3d 1161, 1197 (1st

Cir. 1993).

           The evidence at trial supported the court’s conclusion

that the conspiracy that Mr. Naranjo participated in involved

                                      - 20 -
between 70-80 kilograms.    A recording of a conversation between

Mr. González and Mr. Alvarado showed their agreement whereby

Mr. Alvarado would purchase and Mr. González would deliver the 70-

80 kilos.    During the drug delivery, Mr. Naranjo was involved in

the driver and car swap; he drove the Acura away after Mr. Paredes

got into the Pathfinder.    That Pathfinder was later stopped with

53.7 kilograms4 of cocaine in it.   Mr. Naranjo was later observed

driving the Acura to Mr. Paredes’ house where the Pathfinder had

stopped earlier that day.   The $118,950 found in the paint bucket

in the room Mr. Naranjo occupied in Mr. Paredes’ house tied in to

the $1600 per kilogram delivery fee that Mr. Alvarado quoted in

his conversations with Mr. González ($1600 x 75 kilos = $120,000).

The court’s determination of the drug quantity for sentencing was

not clearly erroneous.

            Mr. Naranjo’s final issue on appeal, grounded in the

sentence imposed, relates to the two-level enhancement, finding

that he was an organizer/manager of the drug conspiracy.       The

enhancement is prescribed for a defendant who “was an organizer,

leader, manager, or supervisor in any criminal activity” involving

one to three other participants.       U.S.S.G. § 3B1.1(c).   “The



     4  The base offense level of 36 that the court assigned was
based on a drug quantity between 50-150 kilos and the forty-five
bricks of cocaine seized weighed 53.7 kilos. Therefore, the base
offense level of 36 was not clearly erroneous even considering
only the actual amount of cocaine seized from the Pathfinder.
                              - 21 -
enhancement, therefore, has two elements; to warrant its use, the

sentencing court must supportably find that (i) the criminal

activity involved at least two, but fewer than five, complicit

individuals (the defendant included); and (ii) in committing the

offense, the defendant exercised control over, managed, organized,

or superintended the activities of at least one other participant.”

Al-Rikabi, 606 F.3d at 14 (citing United States v. Cruz, 120 F.3d

1, 3 (1st Cir. 1997)(en banc)).

             The focus of the parties’ arguments is on the second

element and so the question is did the district court clearly err

in finding that Mr. Naranjo exercised control over the activities

of another participant in the conspiracy?       The answer, after

applying a clear error standard, is no.   The evidence supports the

district court’s conclusion that Mr. Naranjo was Mr. Paredes’

supervisor in the drug trafficking scheme.    See United States v.

Andujar, 49 F.3d 16, 25 (1st Cir. 1995).     Mr. Naranjo’s role in

the car exchanges demonstrates his control over Mr. Paredes.   See

United States v. Prange, 771 F.3d 17, 34 (1st Cir. 2014) (to

justify a managerial enhancement, the evidence must show that the

defendant controlled criminal actors). Mr. Paredes drove the Acura

on the day of the drug transaction and Mr. Naranjo was the

passenger.     Mr. Naranjo stayed in the Acura while Mr. Paredes

switched cars and drove in the Pathfinder to load the drugs. After

the transaction, the drug proceeds were found in Mr. Naranjo’s

                               - 22 -
room, not in a common room or another room in Mr. Paredes’ house,

indicating that Mr. Naranjo was in control over the receipt and

distribution of the money.   This is a close call, but “when there

are two plausible views of the record, the sentencing court’s

adoption of one such view cannot be clearly erroneous.”     United

States v. St. Cyr, 977 F.2d 698, 706 (1st Cir. 1992).   And after

reviewing the evidence, we are not “left with the definite and

firm conviction that a mistake has been committed.” United States

v. Arbour, 559 F.3d 50, 53 (1st Cir. 2009) (quoting United States

v. Brown, 298 F.3d 120, 122 (1st Cir. 2002)).   Affirmed.

                         III. CONCLUSION

          For the reasons given above, Mr. Naranjo’s conviction

and sentence are AFFIRMED.




                              - 23 -